519 F.2d 1373
Daniel Perez ECHEVERRIA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, RESPONDENT.
No. 73-2186
United States Court of Appeals,Ninth Circuit.
June 24, 1975.

Robert B. Johnston, California Rural Legal Assistance, El Centro, Cal., for petitioner.
Harry D. Steward, U.S. Atty., San Diego, Cal., Henry Petersen, Asst. Atty. Gen., Crim.  Div., Dept. of Justice, Washington, D.C., Bernard Hornbach, Atty., Immigration and Naturalization Services, San Francisco, Cal., Joseph Sureck, Regional Atty., Immigration and Naturalization SErvice, Terminal Island, San Pedro, Cal., for respondent.
OPINION
Before DUNIWAY, HUFSTEDLER and TRASK, Circuit Judges.
PER CURIAM:


1
On February 27, 1974, in the above case, No. 73-2186, we reversed the decision of the Board of Immigration Appeals upon the authority of Lee Fook Chuey v. INS, 9 Cir., 1970, 439 F.2d 244.


2
The Supreme Court on March 31, 1975, in No. 73-1917, granted certiorari, vacated the judgment and remanded the case to us for further consideration in the light of Reid v. INS, 420 U.S. 619, 95 S.Ct. 164, 43 L.Ed.2d 501 (1975).


3
In all material respects this case is like the case of Guel-Perales v. INS, 9 Cir., 1975, 519 F.2d 1372, decided today.  In response to the remand of the Supreme Court, and for the reasons stated in Guel-Perales, we conclude that the decision of the Board of Immigration Appeals must be, and it is


4
Affirmed.